Kinsey, C. J.
delivered the opinion of the court. Courts of justice have long manifested a strong inclination to support the decisions of arbitrators, who .are judges of the parties own choosing, and have repeatedly declared that these voluntarily chosen tribunals are not to be held to the same strictness in their proceedings as has been wisely *473required in other cases. But, with this evident bias, they never have carried this principle to such an extent as to permit them to relax the best settled and most valuable rules of evidence, and admit parties to testify in their own causes. Technical niceties ought not to stand in the way of the administration of justice, but this objection is substantial and not technical.*
It has, however, been made out clearly to our satisfaction that Fennimore consented to the examination of Childs, and thus waived the exception. If this fact were even dubious, the inclination of our minds would be to support the award of three honest, disinterested, and intelligent men, as these arbitrators unquestionably are, but we are satisfied that they have acted properly, and are unanimously for affirming the judgment.
Judgment affirmed.

In Mulder v. Cravat, 2 Bay. 270, the same objection was urged against an award of arbitrators, but it was overruled by the court.